Citation Nr: 0417766	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  95-14 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
April 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  This case was previously before the Board in September 
1997.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
shows that the veteran had a personality disorder before, 
during, and after active service.

2.  Personality disorders are not diseases or injuries for 
which service connection can be granted.

3.  There is no competent evidence which shows that the 
veteran had an acquired psychiatric disorder while in 
service, that a psychosis manifested to a compensable degree 
within one year following the veteran's separation from 
active military service, or that any current psychiatric 
disorder is related to the veteran's service.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disability within the 
meaning of applicable legislation providing VA disability 
compensation benefits for which service connection may be 
granted. 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2003).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may a psychosis be presumed to 
have been incurred as a result of such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.309, 3.655 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board is cognizant of the holding in Pelegrini v. 
Principi, 17 Vet. App 412 (2004), wherein the United States 
Court of Appeals for Veterans Claims held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time " that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id 
at 13.  In the present case, notice was not given the veteran 
prior to the first rating action, as the first rating action 
preceded the implementation of VCAA.

However, in order to satisfy the holding in Pelegrini would 
require the Board to dismiss this case.  Such an action would 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, strictly following 
Pelegrini would require that the entire rating process be 
reinitiated from the very beginning.  That is, the veteran 
would be provided VCAA notice and an appropriate amount of 
time to respond before an initial rating action.  Following 
the rating decision, the veteran would have to file a new 
notice of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the veteran.  

The Board does not believe that voiding the January 1988 
rating decision is in this veteran's best interests.  Simply 
put, in this case, the veteran was provided every opportunity 
to submit evidence, and to attend a hearing at the RO before 
a hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  In letters dated in January 2001 and 
August 2003, the RO provided him with VCAA information.  He 
was provided with notice of the appropriate law and 
regulations in supplemental statements of the case in May 
2003 and December 2003.  He was provided notice of what 
evidence he needed to submit, and notice of what evidence VA 
would secure on his behalf.  He was given ample time to 
respond.  Hence, not withstanding Pelegrini, to allow the 
appeal to continue would not be prejudicial error to the 
claimant.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(2004).

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).



Law and Regulations

In general, in order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Under basic principles relating to service connection, a 
lifelong pattern of action or behavior manifesting 
developmental defects or pathological trends in the 
personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  The law is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2002).  See Winn v. Brown , 8 Vet.App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997) (specifically holding that "38 C.F.R. § 3.303(c), as 
it pertains to personality disorder, is a valid exercise of 
the authority granted to the Secretary of Veterans 
Affairs").  See also Beno v. Principi, 3 Vet. App. 439, 441 
(1992).

Factual Background

The service medical records show that the veteran had no 
psychiatric complaints or diagnoses on enlistment examination 
in August 1957.  In December 1957, the veteran was treated 
for psychogenic musculoskeletal reaction.  Clinical records 
reflect that the veteran reported a 9-10 month history of 
backache after falling on his back from a handstand six 
months prior to enlistment.  He reported constant and 
incapacitating pain since boot camp.  The examiner commented 
that the veteran appeared to be overly emotional.  He was 
prescribed bed rest and a bed board.  Two days later, 
treatment records indicate that the veteran had not improved 
and was complaining of constant pain in the sacral area.  The 
examiner noted that the clinical signs were inconstant and 
inconsistent.  He stated the belief that the veteran had a 
functional problem.  On February 6, 1958, treatment records 
indicate that all of his pain was psychogenic in origin.  He 
was discharged to duty.  Thereafter, the veteran underwent a 
battery of psychological tests, which showed a high 
depression curve of poor morale with a feeling of uselessness 
and hypochondriac tendencies associated with paranoid 
tendencies.

On February 12, 1958, the veteran was transferred to the 
United States Naval Hospital in Memphis, Tennessee, for 
orthopedic consultation and psychiatric work-up.  Mental 
evaluation showed a slightly tense, passive, covertly hostile 
individual who appeared quite immature emotionally.  There 
was no evidence of a psychosis. The veteran reported a 
history of life-long maladjustment.

The veteran exhibited immature, hostile and provocative 
behavior on the ward and was totally disinterested in 
psychotherapy.  It was noted that he had no motivation for 
service. It was concluded that the veteran should not be 
retained in the navy because of his emotional immaturity.  On 
February 24, 1958, the veteran's diagnosis was changed to 
passive dependency reaction manifested by helplessness, 
excessive dependency needs and multiple somatic complaints 
and indicated to have existed prior to his entry to service.  
Findings of the Board of Medical Survey in April 1958 showed 
a diagnosis of passive-dependency reaction that was not the 
result of the veteran's misconduct and was not incurred in 
the line of duty.  There was a conclusion that the veteran's 
condition existed prior to enlistment and was not aggravated 
by military service.  The veteran was discharged from service 
on April 16, 1958.

Post-service treatment records include a discharge summary 
from a VA facility showing that the veteran was hospitalized 
from February 25, 1984, to March 1, 1984, for bipolar 
disorder with psychosis.  There is also a discharge summary 
from South Oaks Hospital in Long Island, New York, showing 
that the veteran was hospitalized in August and September 
1984 for recurrent major depression with psychotic features 
and schizoid personality disorder.  At that time the veteran 
gave a history of feeling that people were turning against 
him and trying to alienate him as early as 1979, which 
culminated in his first psychiatric hospitalization in 1980.  

A letter was submitted from a VA psychologist at the 
Brooklyn, New York VAMC dated December 1994 who indicated 
that the veteran has had continued mental disability since 
his military service and that he suffered his first psychotic 
break in service.

VA examination in January 1995 revealed a diagnosis of 
schizoaffective disorder and depression.  At that time the 
veteran gave a history of psychiatric hospitalization in 1960 
and several months of psychotherapy from a private 
psychiatrist in 1962.  The VA examiner did not comment on the 
relationship of the current diagnosis to the veteran's 
psychiatric symptoms in service.

At his RO hearing in July 1995 before the hearing officer, 
the veteran testified that he did not have any psychiatric 
problems until he started boot camp and was humiliated by his 
commanding officer.  He said that he believed he was going to 
receive treatment for his back in service and was 
hospitalized instead for nervous problems.  He has tried to 
commit suicide on three occasions and feels socially 
isolated.

A discharge summary from the Brooklyn, New York, VA Medical 
Center (VAMC) in December 1995 shows that the veteran was 
admitted after complaining of anxiety and depression.  The 
discharge summary indicates diagnoses of adjustment disorder 
with mixed emotional features, delusional disorder, 
persecutory type, dysthymia, and borderline personality 
traits.

At a June 1997 travel board hearing, the veteran testified 
that he was treated within 18 months of his discharge from 
service at the Kings County Hospital where he was 
hospitalized for 3-4 days.  The veteran indicated that he 
really became ill starting in 1980 and has been in and out of 
hospitals since that time.  He was treated by a private 
psychiatrist at Methodist Hospital in Brooklyn, New York, for 
about a year.  The veteran said that he was treated for a 
bipolar disorder at that time.  The veteran also testified 
that he receives Supplemental Security Income (SSI) benefits 
from the Social Security Administration (SSA).  When he was 
asked at the hearing whether he was receiving such benefits 
for a diagnosed disability, the veteran indicated that he had 
been receiving SSI since he tried to commit suicide with an 
overdose and was diagnosed as a paranoid schizophrenic at 
that time.

Following appellate review in September 1997, the Board 
remanded the case to the RO for further development of the 
record.  The RO was requested to obtain outstanding medical 
records and provide the veteran with a VA psychiatric 
examination to include an opinion as to whether there is a 
nexus between the claimed disorder and service.  

Additional VA and private treatment records were received by 
the RO.  These records show psychiatric treatment and 
hospitalization of the veteran between 1985 and 1997.  Of 
some significance is a psychiatric record card which shows 
the veteran, was hospitalized in February 1964 for schizoid 
personality.  The actual clinical records from that period of 
hospitalization were unavailable.

Pursuant to the directives in the 1997 Remand, the RO 
scheduled the appropriate VA examination.  A letter dated in 
February 2003 was sent to the veteran in which he was 
notified that a VA examination was scheduled for March 3, 
2003.  That letter was returned by the postal authorities as 
undeliverable.

In August 2003, additional correspondence was sent to the 
veteran at his most recent address and a subsequent 
examination was scheduled in October 2003.  The veteran 
failed to report to that examination.  There is no indication 
that notice of the examination was returned by the postal 
authority as undeliverable.

The RO made exhaustive efforts to ensure that the evidentiary 
record was complete.  The Board has noted the repeated but 
unsuccessful attempts to obtain all relevant federal and 
private medical records from every source referenced by the 
veteran.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.


Analysis

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2003).

The RO arranged for the veteran to be scheduled for a VA 
psychiatric examination in October 2003.  The examiner was 
being asked to offer an opinion on the question of whether a 
current acquired psychiatric disorder was related to the 
veteran's period of active service.  However, the veteran 
failed to report for the scheduled examination, and he has 
not stated a reason why he failed to appear or requested that 
the examination be re-scheduled.  Applicable regulations 
provide that, when entitlement to a benefit cannot be 
established without a current VA examination and a claimant, 
without good cause, fails to report for such examination in 
conjunction with an original compensation claim, the claim 
shall be rated on the evidence of record. See 38 C.F.R. § 
3.655(a)(b) (2003).

The service medical records do not include a diagnosis of a 
chronic psychiatric disorder for which service connection is 
available.  The service medical records do show the veteran 
was seen in December 1957 with complaints of back pain that 
was considered psychogenic in origin.  The veteran was 
subsequently referred to the United States Naval Hospital for 
psychological evaluation two months later.  There was no 
evidence of a psychosis and examination revealed no evidence 
of a formal psychiatric disorder.

While the service medical records support the veteran's 
contention that he had been seen and evaluation for 
psychiatric symptoms during that time, they do not support 
his claim that his symptoms were related to his conditions of 
service.  The competent medical evidence shows that his 
symptoms were due to history of life-long maladjustment.  
During the psychiatric evaluation, there was no evidence of 
psychosis shown on mental status examination.  The diagnosis 
was passive dependent reaction.  It was noted that the 
veteran had no motivation for service and it was concluded 
that he should not be retained in service because of 
emotional immaturity.

The overall clinical evidence, including the veteran's 
service medical records, demonstrates that the inservice 
behavioral problems were more likely than not symptomatic of 
a personality disorder.  Thus, to the extent that the 
veteran's psychiatric symptoms have been attributed to his 
personality disorder, service connection is not warranted 
since personality disorders are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c) (2003).  Consequently, there is no legal basis to 
grant service connection for this disorder.  Since the law, 
rather than the evidence, is dispositive on this issue, 
service connection is not warranted for the veteran's 
personality disorder.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

The record also includes variously diagnosed acquired 
psychiatric conditions, including bipolar disorder with 
psychosis; major depression with psychotic features; schizoid 
personality disorder; schizoaffective disorder; adjustment 
disorder with mixed emotional features; delusional disorder; 
dysthymia and borderline personality traits.  As noted above, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

The earliest recorded medical history places the presence of 
a psychiatric disorder in 1984, 26 years after his separation 
from active service.  That is, there is no competent evidence 
of continuing or chronic acquired psychiatric disorder in the 
years following service.  Other evidence of record contains a 
clinical reference to symptoms in 1964.  Even this date 
leaves a significant gap between service and the initial 
confirmation of psychiatric treatment with no clinical 
support for acute or inferred manifestations or continued 
symptoms.  As such, chronicity and continuity of 
symptomatology is not established.  38 C.F.R. § 3.303(b) 
(2003).

The only other medical evidence of record that even plausibly 
alludes to the etiology of current psychiatric problems is 
the VA medical opinion dated in 1994, including a notation 
that the veteran has had a psychiatric disorder since 
military service with his first psychotic break during 
service.  There is no indication that the VA psychologist 
reviewed the veteran's medical history, as found in the 
claims file, in formulating her opinion.  The opinion was 
conclusory, and offered no clinical or medical basis for 
reaching the conclusion that the veteran's current 
psychiatric disorder had its onset during service.  In this 
regard, the Board notes that the examiner did not discuss, or 
even acknowledge, the clinical findings contained in the 
service medical records which indicated no evidence of 
psychosis.  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 1985 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 
200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by an actual predicate in the record are not 
probative medical opinions), and Bielby v. Brown, 7 Vet. App. 
260, 268 (1994) (an independent medical opinion, at a 
minimum, must review a claimant's file as to military service 
and medical conditions while in service; otherwise, the 
opinion is considered uninformed and valueless on the issue 
of causation).

As noted above, the veteran did not report for a scheduled VA 
examinations in 2003.  Reviewing the evidence of record, 
there is no objective evidence of psychiatric findings during 
service.  While the veteran was apparently seen by a 
psychiatrist during service, there is no indication in the 
available record that a chronic psychiatric disorder was 
present at that time.  The first indication in the record of 
post service psychiatric treatment came in 1964, 6 years 
following the veteran's separation from service, and no 
objective evidence of a nexus between the current diagnosis 
and his period of service is of record.  

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as he described his current symptoms and beliefs that an 
acquired psychiatric was incurred in or aggravated by 
service.  However, it has not been indicated that he 
possesses the requisite medical qualifications to opine on a 
matter involving medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
layperson is generally not competent to opine on a matter 
requiring knowledge of medical principles, such as causation 
or diagnosis).  

The Board does not dispute that the veteran currently has a 
psychiatric disorder.  However, the an acquired psychiatric 
disorder was not shown in service, nor has it been causally 
related to active service thereafter by any physician who 
based a diagnosis upon an accurate history of symptoms and 
medical treatment for the same during service.  As a 
psychiatric disorder has not been medically associated with 
military service, there is no foundation upon which to allow 
the claim.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).  




ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



